DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 6-15 in the reply filed on 9/10/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because different search term and classifications are required.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because the specification discloses that Fig. 2 shows the system in the pressing position, and Fig. 3 in the closure position. It appears that Fig 2 and Fig. 3 should be switched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12, and 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the sprue region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sprue region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sprue region" in line 3 and “the feeder” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the transport apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the connector" and “the riser pipe” in line 3, and “the funnel plate” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gimpl (DE 102004016574 A1, cited by applicant).
Re Claim 6: Gimple teaches a casting facility, in particular die-casting facility or gravity casting facility, comprising a mold (Fig. 1-8, item 3) and a furnace (item 5), wherein the separating gate valve system (items  8 & 11) according to claim 1 (see rejection of claim 1 below) is arranged between the mold and the furnace (Fig. 2-8).  

Re Claim 1: Gimpl teaches a separating gate valve system for a casting facility, in particular for a die-casting facility or a gravity casting facility, comprising a base plate (Fig. 3, item 8) and a gate valve plate (item 11), wherein the base plate has an opening (an opening in item 8) and the gate valve plate has a first opening (item 15) and at least a second opening (an opening where item 14 is located), and the separating gate valve system is set up in such a manner that the separating gate valve system can be brought into a casting position, a pressing 

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 7: Gimpl teaches wherein the separating gate valve system is set up in such a manner that the separating gate valve system can be brought into the casting position, the pressing position and/or the closure position by means of a relative movement of the mold (Fig. 2, 4, & 6) relative to the furnace, which is fixed in place.  

Re Claim 8: Gimpl teaches wherein in the casting position, the first opening (Fig. 2, item 15) of the gate valve plate (item 11), the opening (an opening) of the base plate (item 8), a sprue region of the mold (item 3), and a connector (item 6) of the furnace (item 5) are arranged relative to one another in such a manner that a passage opening is formed (Fig. 2), through which a melt can be introduced into the mold from the furnace.  

Re Claim 9: Gimpl teaches wherein in the closure position, the sprue region of the mold is completely closed off by the gate valve plate of the separating gate valve system (Fig. 4).
  
Re Claim 10: Gimpl teaches wherein the gate valve plate is integrated into the mold (Fig. 2-8).
  
Re Claim 11: Gimpl teaches wherein the sprue region has a sprue channel (Fig. 2).
  
Re Claim 12: Gimpl teaches wherein the sprue region or the mold is set up in such a manner that a pressing apparatus (Fig. 6 & 8, items 13 & 14), in particular a mechanical and/or pneumatic pressing apparatus can apply a pressure to the melt in the sprue region, in particular in the sprue channel and/or the feeder, and thereby the casting pressure can be maintained within the mold even after it is uncoupled from separating gate valve system and furnace.  

Re Claim 13: Gimpl teaches wherein the casting facility comprises a transport apparatus (Fig. 1, item 2) that transports the mold from a casting station to a cooling station.  

Re Claim 14: Gimpl teaches wherein the transport apparatus comprises a rotary table (Fig. 1, item 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimpl as applied to claim 6 above, and further in view of Hill (US 4,641,768).
The teachings of Gimpl have been discussed above.
Gimpl fails to teach that the furnace, in particular the connector of the riser pipe of the furnace, has an end that comes to a point, which can be coupled with the funnel plate of the separating gate valve system.

	The invention of Hill encompasses teeming apparatus. Hill teaches that the furnace (Fig. 5, item 11) has an end that comes to a point (an end of a pipe on item 11), which can be coupled with the funnel plate (item 16a) of the separating gate valve system.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/18/2021